Case 3:19-cv-00474-TSL-LRA Document 2 Filed 07/08/19 Page 1 of 1

SOUTHERN DISTRICT oF MISSIGSIE or

JUL - 8 2uU19 |

ARTHUR JOHNSTON
BY ca peeverereerennneeren DEPUTY

  
  

 

 

  

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

NORTHERN DIVISION
POINDEXTER PARK AFTER-SCHOOL PLAINTIFF
CLUB, INC., et al
V. CAUSE NO. 3:19-CV-474-CWR-LRA
SIEMENS INDUSTRY, INC. DEFENDANTS
ORDER OF RECUSAL

This cause is before the Court, sua sponte, for purposes of recusal pursuant to 28 U.S.C.
§ 455. It is appropriate under the standards set forth in that statute that the undersigned recuse
himself from all further proceedings in this case.

SO ORDERED, this the 8" day of July, 2019.

s/ Carlton W. Reeves
UNITED STATES DISTRICT JUDGE
